DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
4.	The examiner contends that the drawings submitted on 01/17/2020 are acceptable for examination proceedings.

Response to Arguments
5.	Applicant’s arguments, see the remarks, filed on 02/22/2021, with respect to the rejections of claims 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of (US Pub. Nº 2002/0015608) to Williams et al.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claim 7 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.	Claim 7 recites the limitation “a blocking portion that is provided to the housing and comes in contact…” on line 14.  There is insufficient antecedent basis for this limitation in the claim as no disclosure of “a housing” was made in the claim language prior to a reference to “the housing”.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



12.	Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Konuki (JP Pub. Nº 2002-225257), in view of Williams et al. (US Pub. Nº 2002/0015608).

13.	Regarding independent claim 1: Konuki disclosed a liquid ejecting apparatus (Fig. 1, reference 1) comprising: 
 	a carriage ([0020], line 2; also see Fig. 1, reference 11) that mounts a liquid ejecting head ([0020], line 1; also see Fig. 1, reference 5) provided with a nozzle surface in which nozzles to eject a liquid are formed ([0020], lines 3-6), the carriage being configured to move the liquid ejecting head ([0020], lines 1-3; also see Fig. 1, reference a) between an ejection area used to cause the liquid ejecting head to eject the liquid onto a medium (Fig. 1, the area above the recording medium P) and a maintenance area used to perform maintenance of the liquid ejecting head ([0022], lines 1-6; also see Fig. 4, reference 17); 
 	a liquid supply tube that is connected to the carriage and is detachably coupled to the liquid ejecting head ([0020], lines 1-2) so as to supply the liquid to the liquid ejecting head ([0021], lines 3-4; also see Fig. 2, reference 15); 
 	a carriage movement mechanism ([0020], lines 2-3) that moves the carriage when detaching the liquid supply tube, to a detachment position provided in the maintenance area ([0019], lines 8-10; also see Fig. 4 which shows the carriage positioned in the maintenance area 17 where the head 5, the tank 6 and the tubes 15 can be removed and replaced through the access door 8); and 
 	a liquid receiving portion that has a size equal to or larger than the nozzle surface, is opposed to the nozzle surface located at the detachment position, and receives the liquid 
  	Konuki is silent about a liquid supply coupling portion that is mounted directly on the carriage and is detachably coupled to the liquid ejecting head so as to supply the liquid to the liquid ejecting head; a carriage cover openably and closably provided to the carriage; and a blocking portion that comes into contact with the carriage cover located at an open position, and blocks movement of the carriage to stop the liquid ejecting head from moving from the detachment position.
 	Williams et al. disclosed a liquid ejecting apparatus (Fig. 1, reference 10), comprising a carriage (Fig. 1, reference 16), holding liquid ejecting heads (Fig. 1, references 28-34), a liquid supply coupling portion that is mounted directly on the carriage and is detachably coupled to the liquid ejecting head so as to supply the liquid to the liquid ejecting head ([0033], lines 6-7; also see Fig. 5, coupling valves 132); a carriage cover openably and closably provided to the carriage ([0031], lines 3-5; also see Fig. 2, references 112 and 114); and a blocking portion that comes into contact with the carriage cover located at an open position, and blocks movement of the carriage to stop the liquid ejecting head from moving from the detachment position (see Fig. 1 and Fig. 2; in the open position, the carriage’s cover extends pass the chassis of the printer 10 and therefore would prevent the liquid ejecting head from moving from the detachment position).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Williams et al. with those of Konuki by attaching the liquid supply tubes to the carriage via a liquid supply coupling portion in order to facilitate the removal of the liquid supply tubes from the carriage and by preventing the movement of the liquid ejecting head from the detachment position when the carriage cover is in the open position in order to minimize the risk of liquid spilling in the apparatus during the removal of the liquid supply tubes.



15.	Regarding claim 6: The combination of Konuki and Williams et al. disclosed the liquid ejecting apparatus according to claim 5, wherein the carriage mounts at least two liquid ejecting heads (Konuki [0020], line 7; also see Fig. 2, references 5) and at least two liquid supply coupling portions (Konuki Fig. 2, references 15) to be detachably coupled to the liquid ejecting heads, respectively (Konuki [0020], lines 1-2), and when detaching one of the liquid supply coupling portions, the control portion keeps the liquid ejecting head that is coupled to the undetached liquid supply coupling portion in a state enabled to eject the liquid (Konuki see Fig. 4, when one of the liquid ejecting heads 5 is detached, the remaining heads are still connected to their respective supply tubes 15).

16.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Konuki (JP Pub. Nº 2002-225257), in view of Williams et al. (US Pub. Nº 2002/0015608) as applied to claims 1 and 5-6 above, and further in view of Hara et al. (US Pub. Nº 2015/0124023).

17.	Regarding claim 2: The combination of Konuki and Williams et al. disclosed the liquid ejecting apparatus according to claim 1, wherein a wiping device is provided in the maintenance area ([0022], line 7).
 	The combination of Konuki and Williams et al. is silent about the wiping device including a belt-like member having a62 width equal to or larger than the nozzle surface, and being configured to wipe the nozzle surface by bringing the belt- like member into contact with the 
 	Hara et al. disclosed a maintenance area ([0033], lines 1-2; also see Fig. 1, reference 30) of a liquid ejection apparatus ([0029], line 1; also see Fig. 1, reference 11) comprising a wiping device (Fig. 1, reference 30), wherein the wiping device including a belt-like member having a62 width equal to or larger than the nozzle surface, and being configured to wipe the nozzle surface by bringing the belt- like member into contact with the nozzle surface, and the liquid receiving portion is formed by drawing out the belt-like member such that the belt-like member is opposed to the nozzle surface located at the detachment position ([0037], lines 6-9; also see Fig. 3, reference 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hara et al. with those of the combination of Konuki and Williams et al. by providing a wiping member in the maintenance area in order to successfully remove dried ink and foreign matter adhered to the surface of the liquid ejecting head.

18.	Regarding claim 3: The combination of Konuki, Williams et al. and Hara et al. disclosed the liquid ejecting apparatus according to claim 1, further comprising: a housing that surrounds the ejection area and the maintenance area (Konuki [0019], line 2; also see Fig. 1, reference 2), wherein the housing includes an opening that enables access to the carriage located at the detachment position (Konuki [0019], lines 8-10; also see Fig. 5, reference 7; also see Williams et al. Fig. 2).

.

20.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Konuki (JP Pub. Nº 2002-225257), in view of Williams et al. (US Pub. Nº 2002/0015608).

21.	Regarding independent claim 7: Konuki disclosed a method of controlling a liquid ejecting apparatus including 
 	a carriage ([0020], line 2; also see Fig. 1, reference 11) that mounts a liquid ejecting head ([0020], line 1; also see Fig. 1, reference 5) provided with a nozzle surface in which nozzles to eject a liquid are formed ([0020], lines 3-6), the carriage being configured to move the liquid ejecting head ([0020], lines 1-3; also see Fig. 1, reference a) between an ejection area used to cause the liquid ejecting head to eject the liquid onto a medium (Fig. 1, the area above the recording medium P) and a64 maintenance area used to perform maintenance of the liquid ejecting head ([0022], lines 1-6; also see Fig. 1, reference 17), 
 	a liquid supply tube that is connected to the carriage and is detachably coupled to the liquid ejecting head ([0020], lines 1-2) so as to supply the liquid to the liquid ejecting head ([0021], lines 3-4; also see Fig. 2, reference 15), 
 	a carriage movement mechanism that moves the carriage ([0020], lines 2-3), and 
 	a liquid receiving portion that has a size equal to or larger than the nozzle surface, is opposed to the nozzle surface located at a detachment position provided in the maintenance area, and receives the liquid discharged from the nozzles ([0022], lines 1-6; also see Fig. 1, the cap 17 has a size equal to or larger than the nozzle surface), 
 	the method comprising: 

 	Konuki is silent about a liquid supply coupling portion that is mounted directly on the carriage and is detachably coupled to the liquid ejecting head so as to supply the liquid to the liquid ejecting head, a carriage cover openably and closably provided to the carriage; and a blocking portion that is provided to the housing and comes into contact with the carriage cover located at an open position, and blocks movement of the carriage to stop the liquid ejecting head from moving from the detachment position.
 	Williams et al. disclosed a liquid ejecting apparatus (Fig. 1, reference 10), comprising a carriage (Fig. 1, reference 16), holding liquid ejecting heads (Fig. 1, references 28-34), a liquid supply coupling portion that is mounted directly on the carriage and is detachably coupled to the liquid ejecting head so as to supply the liquid to the liquid ejecting head ([0033], lines 6-7; also see Fig. 5, coupling valves 132); a carriage cover openably and closably provided to the carriage ([0031], lines 3-5; also see Fig. 2, references 112 and 114); and a blocking portion that is provided to the housing and comes into contact with the carriage cover located at an open position, and blocks movement of the carriage to stop the liquid ejecting head from moving from the detachment position (see Fig. 1 and Fig. 2; in the open position, the carriage’s cover extends pass the chassis of the printer 10 and therefore would prevent the liquid ejecting head from moving from the detachment position).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Williams et al. with those of Konuki by attaching the liquid supply tubes to the carriage via a liquid supply coupling portion in order to facilitate the removal of the liquid supply tubes from the carriage and by preventing the movement of the liquid ejecting head from the detachment position when the carriage cover is in the open position in order to minimize the risk of liquid spilling in the apparatus during the removal of the liquid supply tubes.

22.	Regarding claim 8: The combination of Konuki and Williams et al. disclosed the method of controlling a liquid ejecting apparatus according to claim 7, wherein the carriage mounts at least two liquid ejecting heads (Konuki [0020], line 7; also see Fig. 2, references 5) and at least two liquid supply coupling portions (Konuki Fig. 2, references 15) to be detachably coupled to the liquid ejecting heads, respectively (Konuki [0020], lines 1-2), and when detaching one of the liquid supply coupling portions, the method includes keeping the liquid ejecting 65 head that is coupled to the undetached liquid supply coupling portion in a state enabled to eject the liquid (Konuki see Fig. 4, when one of the liquid ejecting heads 5 is detached, the remaining heads are still connected to their respective supply tubes 15).

Conclusion
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
24.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
25.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
26.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/YAOVI M AMEH/Primary Examiner, Art Unit 2853